SECOND AMENDMENT AGREEMENT
 
FEBRUARY 16, 2007
 
This Second Amendment Agreement (this “Amendment”) constitutes (i) Amendment No.
3 to the Securities Purchase Agreement between Carsunlimited.com, Inc., a Nevada
corporation (the “Company”) and Fursa Master Global Event Driven Fund LP ( the
“Investor”) dated as of August 9, 2006, as amended by Amendment No. 1 thereto
and Amendment Agreement between the Company and the Investor dated October 16,
2006 (the “Agreement”) and November 10, 2006, respectively, and (ii) Amendment
No. 3 to the Registration Rights Agreement between the Company and the Investor
dated August 9, 2006, as amended by Amendment No. 1 to the Securities Purchase
Agreement and Amendment Agreement between the Company and the Investor dated
October 16, 2006 and November 10, 2006, respectively. Capitalized terms used but
not otherwise defined in this Amendment have the meanings assigned to them in
the Agreement and the Registration Rights Agreement.
 
RECITALS
 
A.  WHEREAS, the Agreement sets forth undertakings of the Company to effect a
reverse stock split and reincorporate in Delaware within certain periods
following the Closing of the transactions under the Agreement and the Company
has requested the Investor to consent to an extension of the period during which
the Company shall effect the reverse stock split and to include a requirement
that the Investor provide prior notice or demand before the Company shall be
required to reincorporate in Delaware;
 
B.  WHEREAS, the Registration Rights Agreement sets forth undertakings of the
Company to file a registration statement pursuant to the Securities Act of 1933,
as amended, covering the resale of the Registrable Securities and to have such
registration statement declared effective within certain periods and the Company
has requested the Investor to consent to an extension of the periods during
which the Company may file a registration statement covering the resale of the
Registrable Securities and the date by which such registration statement must be
declared effective; and
 
C.  WHEREAS, the Company and the Investor wish to amend the Agreement and the
Registration Rights Agreement in the manner set forth in this Amendment.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein and in the Agreement and the Registration Rights Agreement, and
for other good and valuable consideration the receipt of which is hereby
acknowledged, the parties agree as follows:
 

1.  
Amendment To the Agreement:

 

1.1.  
Registration Rights Agreement. The first sentence of Section 1.6 of the
Agreement is hereby amended by deletion of the phrase “by December 31, 2006”,
and insertion, in lieu thereof, of the phrase “by March 16, 2007.” The second
sentence of Section 1.6 of the Agreement is hereby amended by deletion of the
phrase “March 31, 2007”, and insertion, in lieu thereof, of the phrase “June 15,
2007”.

 

--------------------------------------------------------------------------------


 

1.2.  
Reverse Stock Split. Section 7.5 of the Agreement is hereby amended by deletion
of the phrase “By December 31, 2006”, and insertion, in lieu thereof, of the
phrase “By March 16, 2007”.

 

1.3.  
Domicile in Delaware. Section 7.4 of the Agreement is hereby amended and
restated in its entirety as follows: “Within forty five (45) days following
demand made by the Note Requisite Holders at any time during the period
commencing on the first anniversary of the Closing Date and ending on the third
anniversary of the Closing Date, the Company (through a merger with a
subsidiary) shall reincorporate in the State of Delaware.”

 

2.  
Amendment to the Registration Rights Agreement.

 

2.1.  
Registration. The first sentence of Section 2.1 (a) of the Registration Rights
Agreement is hereby amended by (i) deletion of the phrase “by December 31,
2006”, and insertion, in lieu thereof, of the phrase “by March 16, 2007”; and
(ii) deletion of the phrase “March 31, 2007”, and insertion, in lieu thereof, of
the phrase “June 15, 2007”. In addition, the Registration Rights Agreement is
hereby further amended to permit the Company, to include in any registration
statement filed for the benefit of the Note Requisite Holders, the numbers of
shares of common stock of the Company being sold for the account of those other
shareholders of the Company identified in Appendix A hereto, it being understood
and agreed by the Company that such other shareholders shall not share or
otherwise participate in the exercise of any rights that the Note Requisite
Holders have pursuant to the Registration Rights Agreement (other than the right
to be indemnified by the Company for liabilities under the federal securities
laws resulting from any misstatements or omissions of the Company in any such
registration statement). This Amendment should not be deemed to be, or construed
as, consent by the Investors to include any securities other than Registrable
Securities and the securities identified in Appendix A herein into the
registration statement filed for the benefit of the Investor.

 

2.2.  
Limitation on Subsequent Registration Rights. Section 2.3 of the Registration
Rights Agreement is hereby amended by deletion of the phrase “following the
Effectiveness Date” and insertion, in lieu thereof, of the phrase “after the
Registration Statement becomes effective.”

 

3.  
Effect of Amendment. Except as expressly modified by this Amendment, the
Agreement and the Registration Rights Agreement shall remain unmodified and in
full force and effect.

 

4.  
Entire Agreement. This Amendment together with the Agreement and the
Registration Rights Agreement constitute the full and entire understanding and
agreement among the Company and the Investor with regard to the subject matters
hereof.

 

5.  
Headings. The headings contained in this Amendment are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Amendment.

 

--------------------------------------------------------------------------------


 

6.  
No Waiver. This Amendment shall not be deemed to be, or construed as, a further
or continuing waiver of any term, condition or provision in the Agreement, the
Registration Rights Agreement, the Note, the Guaranty or any related documents
or instruments in any future instance.

 
 
SIGNATURE PAGES FOLLOW
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date that the last party signs this Amendment. 
 

        COMPANY:       CARSUNLIMITED.COM, INC.  
   
   
    By:   /s/ Geoffrey Donaldson         Name: Geoffrey Donaldson       Title:
Chief Executive Officer       Address: 305 Madison Avenue, Suite 4510 305
Madison Avenue New York, NY 10165       Facsimile Number:       Date of
Signature: February 16, 2007

 
Company Signature Page to Amendment Agreement February 16, 2007
 

--------------------------------------------------------------------------------



        INVESTOR:      
FURSA MASTER GLOBAL EVENT
DRIVEN FUND LP
 
   
   
    By: Fursa Alternative Strategies, LLC, its Investment Advisor              
By:   /s/ Patrick Brennan     Name: Patrick Brennan       Title: Chief
Administrative Officer       Address: 200 Park Avenue, 54th Floor       New
York, New York 10166-3399       Facsimile Number:       Date of Signature:
February 16, 2007

 
Investor Signature Page to Amendment Agreement February 16, 2007
 

--------------------------------------------------------------------------------





 
CARS shares to be registered
 
 
         
APPENDIX A
                     
Actual Shares outstanding
     
Shares/Warrants
 
Fully Diluted
 
Non- Diluted
1
Karen Nazzareno
     
2,558,928
 
0.55%
 
2.67%
1
DeDe Yoder
     
5,119,793
 
1.11%
 
5.33%
1
Marvin Anderman
     
1,950,397
 
0.42%
 
2.03%
1
DeDe & Oliver Dominick
     
3,900,795
 
0.84%
 
4.06%
1
Donald Sussman
     
3,900,795
 
0.84%
 
4.06%
1
Robert Valick
     
3,900,795
 
0.84%
 
4.06%
1
Edward Whalen
     
3,900,795
 
0.84%
 
4.06%
1
Howard Wilson
     
975,199
 
0.21%
 
1.02%
1
Chester Gelband
     
2,925,596
 
0.63%
 
3.05%
1
David Holtzer
     
1,950,397
 
0.42%
 
2.03%
1
Barry Newburger
     
1,950,397
 
0.42%
 
2.03%
1
Ed Bond
     
975,199
 
0.21%
 
1.02%
1
Robin Bartosh
     
5,851,192
 
1.26%
 
6.09%
1
Steve Levin
 
Conv Debt
 
2,422,747
 
0.52%
 
2.52%
1
Lynn November
 
Conv Debt
 
2,422,747
 
0.52%
 
2.52%
1
Schottenfeld Qualified Associates
 
Conv Debt
 
9,690,990
 
2.09%
 
10.09%
1
Schottenfeld Group, LLC
 
Schottenfeld Conv Debt
 
4,845,495
 
1.05%
 
5.05%
1
J Roebling Fund
 
Schottenfeld Conv Debt
 
4,845,495
 
1.05%
 
5.05%
1
Adam Etra
 
CARS UL (Ocean Drive)
 
285,066
 
0.06%
 
0.30%
1
Anthony McCarthy
 
CARS UL (Ocean Drive)
 
2,850,664
 
0.62%
 
2.97%
1
Antonio Sulcis
 
CARS UL (Ocean Drive)
 
1,425,332
 
0.31%
 
1.48%
1
Belza Development Corp
 
CARS UL (Ocean Drive)
 
3,563,331
 
0.77%
 
3.71%
1
Dan Boyle
 
CARS UL (Ocean Drive)
 
285,066
 
0.06%
 
0.30%
1
David Reiniger
 
CARS UL (Ocean Drive)
 
285,066
 
0.06%
 
0.30%
1
Donald Nicholson
 
CARS UL (Ocean Drive)
 
570,133
 
0.12%
 
0.59%
1
Douglas McCormick
 
CARS UL (Ocean Drive)
 
285,066
 
0.06%
 
0.30%
1
Howard Fishman
 
CARS UL (Ocean Drive)
 
142,533
 
0.03%
 
0.15%
1
Ferrari Driving School
 
CARS UL (Ocean Drive)
 
855,199
 
0.18%
 
0.89%
1
Gary Miller
 
CARS UL (Ocean Drive)
 
2,137,998
 
0.46%
 
2.23%
1
Gary Miller and June Miller
 
CARS UL (Ocean Drive)
 
1,425,332
 
0.31%
 
1.48%
1
George Watson
 
CARS UL (Ocean Drive)
 
570,133
 
0.12%
 
0.59%
1
Jeffrey Naftol
 
CARS UL (Ocean Drive)
 
712,666
 
0.15%
 
0.74%
1
Jeffrey Weberman
 
CARS UL (Ocean Drive)
 
712,666
 
0.15%
 
0.74%
1
Lee Hoevel
 
CARS UL (Ocean Drive)
 
142,533
 
0.03%
 
0.15%
1
Lindsey Etra
 
CARS UL (Ocean Drive)
 
427,600
 
0.09%
 
0.45%
1
Louis and Maria Chicca
 
CARS UL (Ocean Drive)
 
1,425,332
 
0.31%
 
1.48%
1
Marc Rotter
 
CARS UL (Ocean Drive)
 
712,666
 
0.15%
 
0.74%
1
Mark Bartling
 
CARS UL (Ocean Drive)
 
570,133
 
0.12%
 
0.59%
1
Matthew Etra
 
CARS UL (Ocean Drive)
 
285,066
 
0.06%
 
0.30%
1
MIchael Etra
 
CARS UL (Ocean Drive)
 
570,133
 
0.12%
 
0.59%
1
Michelangelo Pinto
 
CARS UL (Ocean Drive)
 
427,600
 
0.09%
 
0.45%
1
Mitchell Cybulski & Yuriko Dai-Cybulski
 
CARS UL (Ocean Drive)
 
2,850,664
 
0.62%
 
2.97%
1
Paul Kaye Family Trust
 
CARS UL (Ocean Drive)
 
142,533
 
0.03%
 
0.15%
1
Richard Etra
 
CARS UL (Ocean Drive)
 
1,140,266
 
0.25%
 
1.19%
1
Richard Loggie
 
CARS UL (Ocean Drive)
 
712,666
 
0.15%
 
0.74%
1
Richard Sarli
 
CARS UL (Ocean Drive)
 
712,666
 
0.15%
 
0.74%
1
Salvatore Amato
 
CARS UL (Ocean Drive)
 
712,666
 
0.15%
 
0.74%
1
Salvatore Cinquemani
 
CARS UL (Ocean Drive)
 
427,600
 
0.09%
 
0.45%
1
Steve Grgas
 
CARS UL (Ocean Drive)
 
142,533
 
0.03%
 
0.15%
1
Timothy Lawler
 
CARS UL (Ocean Drive)
 
2,850,664
 
0.62%
 
2.97%
1
Tina Laurenti
 
CARS UL (Ocean Drive)
 
285,066
 
0.06%
 
0.30%
1
Tomislava Grgas
 
CARS UL (Ocean Drive)
 
712,666
 
0.15%
 
0.74%
1
Vicky Lanzieri Giannetti
 
CARS UL (Ocean Drive)
 
570,133
 
0.12%
 
0.59%
 
Subtotal Actual Shares Outstanding
     
96,015,189
 
20.74%
 
100.00%
                   
1
Shares Underlying Mellon Debt
     
286,803,669
 
61.97%
 
   
 
     
 
 
 
     
Warrants - Fursa (formerly Mellon)
               
1
Mellon HBV Warrants - 22% of mellon shares
 
Mellon US
 
12,619,361
 
2.73%
 
 
1
Mellon HBV Warrants - 22% of mellon shares
 
Mellon Global
 
50,477,446
 
10.91%
   
1
Mellon Additional Warrants - amend #2 10/06
 
Mellon US
 
2,868,037
 
0.62%
   
1
Mellon Additional Warrants - amend #2 10/06
 
Mellon Global
 
11,472,146
 
2.48%
                         
Other Warrants
               
1
Lynn November
     
100,000
 
0.02%
   
1
Steve Levin
     
100,000
 
0.02%
   
1
Schottenfeld Qualified Associates
     
400,000
 
0.09%
   
1
Ronald Weiss
 
Schottenfeld Group
 
133,334
 
0.03%
   
1
Richard Schottenfeld
 
Schottenfeld Group
 
133,333
 
0.03%
   
1
David Koch
 
Schottenfeld Group
 
133,333
 
0.03%
   
1
Richard Harriton
     
500,000
 
0.11%
   
1
Sloan Securities Corp
     
80,000
 
0.02%
   
1
Beckman, Lieberman, Barandes
     
208,568
 
0.05%
   
1
Patrick Murphy
     
400,000
 
0.09%
   
1
Frank Ingrasia
     
400,000
 
0.09%
                         
Potentially Issuable Shares
     
366,829,227
 
79.26%
                         
Shares Fully Diluted
     
462,844,416
 
100.00%
   

 